            Case 3:19-cv-01124-MPS Document 49 Filed 09/18/19 Page 1 of 11




                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF CONNECTICUT

 McCARTER & ENGLISH, LLP                         )
                                                 )
                         Plaintiff,              )     Civil Action No.: 3:19-cv-01124
                                                 )     (MPS)
           vs.                                   )
                                                 )
 JARROW FORMULAS, INC.                           )
                                                 )
                        Defendant.               )


    DEFENDANT’S PRLEIMINARY OBJECTIONS TO PLAINTIFF’S EXHIBIT LIST


         Defendant Jarrow Formulas, Inc. has reviewed Plaintiff’s proposed exhibits and has

indicated its objections on Plaintiff’s exhibit list below. Due to the volume of the proposed

Plaintiff’s exhibits and time constraints, it was not reasonably possible to review the documents

thoroughly, nor have counsel had the opportunity to discuss their objections to exhibits, or issues

relating to redactions and privilege.



         Accordingly, counsel for Defendant will continue to review the exhibits and will continue to

meet and confer with counsel for Plaintiff as to these issues in an effort to resolve them in advance

of the hearing.




 ME1 31275949v.2
      Case 3:19-cv-01124-MPS Document 49 Filed 09/18/19 Page 2 of 11




EXHIBIT #              DESCRIPTION                     OBJECTION             ADMITTED/N
                                                                             OT
                                                                              ADMITTED
101         Engagement Letter from Mark D.                                   STIP, ¶3
            Giarratana, McCormick Paulding &
            Huber to Mr. Jarrow Rogovin, Jarrow
            Formulas, Inc., dated December 5,
            1996
102         Letter from Mark D. Giarratana,                                  STIP, ¶5
            Cummings & Lockwood, LLC to Mr.
            Jarrow Rogovin, Jarrow Formulas,
            Inc., dated September 26, 2003
103         Jury Verdict dated June 26, 2019,                                STIP, ¶13
            Caudill Seed & Warehouse, Inc. v.
            Jarrow Formulas, Inc.
104         McCarter’s Invoice, Payment and Write- Dup (Ex. 117); not
            off Ledger for Jarrow Formulas matter included in Controller’s
            464, Kentucky Litigation              Aff.
105         McCarter Invoice No. 8239257 dated    DA
                                                  Privilege; Subject to
            April 17, 2019                        redaction
106         McCarter Invoice No. 8244495 dated    Privilege; Subject to
            May 16, 2019                          redaction
107         McCarter Invoice No. 8251339 dated Privilege; Subject to         STIP, ¶15
            June 21, 2019                         redaction
108         McCarter Invoice No. 8254947 dated Privilege; Subject to
            July 10, 2019                         redaction
109         McCarter Invoice No. 8264196 dated    Privilege; Subject to
            August 19, 2019                       redaction
110         E-mail from Thomas J. Rechen to       Privilege; Subject to      STIP, ¶16
            Jarrow Rogovin, et al dated July 10,  redaction
            2019 with McCarter Invoice No.
            8254947 dated July 10, 2019
           Case 3:19-cv-01124-MPS Document 49 Filed 09/18/19 Page 3 of 11




111               Letter from Carol Brophy, Steptoe &                              STIP, ¶17
                  Johnson, LLP to Mark D. Giarratana
                  dated July 12, 2019
112               Letter from Mark D. Giarratana to                                STIP, ¶18
                  Carol Brophy, Steptoe & Johnson,
                  LLP dated July 17, 2019
113               Letter from Jonathan Leventhal,                                  STIP, ¶19
                  General Counsel, Jarrow Formulas,
                  Inc. to Mark D. Giarratana dated
                  July 18, 2019
114               Letter from Mark D. Giarratana to                                STIP, ¶20
                  Carol Brophy, Steptoe & Johnson,
                  LLP dated July 19, 2019
115               E-mail from Jarrow Rogovin,                                      STIP, ¶21
                  President, Jarrow Formulas, Inc., to
                  Mark Giarratana, Eric Grondahl and
                  Thomas Rechen dated July 22, 2019
116               McCarter’s Statement of Account            Foundation
                  through September 5, 2019 for all
                  outstanding invoices issued to
                  Jarrow Formulas, Inc., except matter
                  00464, the Kentucky Litigation
117               ExCel Spreadsheet re Summary of            Subject to Voir-
                  Timekeepers, Hourly Rates and              Dire / Cross of
                  Adjustments, and Total Billings per        Affiant Bosma
                  timekeeper
118               McCarter Invoice No.7858070 dated          Privilege; Subject
                  June 26, 2013                              to redaction

119               McCarter Invoice No.7860852 dated          Privilege; Subject
                  July 11, 2013                              to redaction
120               McCarter Invoice No.7872610 dated          Privilege; Subject
                  August 31, 2013                            to redaction
121               List of Jarrow Formulas                    Relevance;
                  matters opened at McCarter                 Privilege; Subject.
                                                             to Redaction
122               Docket Sheet, Caudill Seed and
                  Warehouse Company, Inc. v. Jarrow
                  Formulas, Inc., Docket No. 3:13-cv-
                  00082-CRS-CHL
123               Jarrow Formulas Renewed Motion for
                  Judgment as a Matter of Law or,
                  Alternatively, for a New Trial filed
                  September 4, 2019 in Caudill Seed &
                  Warehouse, Inc. v. Jarrow Formulas,
                  Inc.


ME1 31275949v.2
                                                         2
           Case 3:19-cv-01124-MPS Document 49 Filed 09/18/19 Page 4 of 11




124               Focus Group responses to                 Relevance?
                  questionnaires re testimony of Jarrow
                  Rogovin
125               Jarrow Rogovin’s June 21, 2019           Foundation
                  voicemail left on Mark Giarratana’s      Subject to
                  cell phone (thumb drive (audio) and      redaction;
                  September 3, 2019 memorandum             Privilege
                  (transcription))
126               Jarrow Rogovin’s August 12, 2011
                  (1:43 am) cover email and letter to
                  Thomas P. O’Brien, et al
127               Jarrow Rogovin’s August 12,              Includes another
                  2011 (11:15 am) email to Thomas          doc. not listed;
                  P. O’Brien, et al                        O’Brien letter
128               E-mail from Mark Giarratana to Jarrow    Relevance;
                  Rogovin dated January 28, 2013           Privilege
                  (forwarding complaint)                   Subject to
129               E-mail from Jarrow Rogovin to            Redaction
                                                           Relevance
                  Steve Pence dated January 29, 2013
130               E-mail from Jarrow Rogovin to            Relevance
                  Steve Pence dated January 31, 2013
131               E-mail from Jarrow Rogovin to            Relevance;
                  Steve Pence dated February 1, 2013       Incl.doc. n. listed
132               Email from Jarrow Rogovin dated          Relevance
                  February 24, 2014 (12:24 pm)
133               Email from Jarrow Rogovin dated          Relevance
                  February 24, 2014 (7:15 pm)
134               Email from Eva@Jarrow.com to Mark        Relevance
                  Giarratana et al dated February
                  19, 2013
135               E-mail from Eva@Jarrow.com to Mark       Relevance
                  Giarratana et al dated March 11, 2013
                  with March 6, 2013 letter from Liberty
                  International Underwriters
136               E-mail from Andrea Duckworth to          Relevance
                  Thomas Rechen dated March 18, 2013       Duplicative of
                  with March 6, 2013 letter from Liberty   135
                  International
137               E-mail from Mark Giarratana to           Relevance
                  Vanessa Ayres, Arthur J. Gallagher,
                  cc to Jarrow Rogovin et al dated
                  March 21, 2013 with March 6, 2013
                  letter from Liberty International
138               E-mail from Mark Giarratana to Jarrow    Relevance;
                  Rogovin attaching Motion to Dismiss      Privilege;
                  and to Strike and Memo of Law, dated     Subj. to redaction;
                  April 16, 2013                           Incl. other docs

ME1 31275949v.2
                                              3
           Case 3:19-cv-01124-MPS Document 49 Filed 09/18/19 Page 5 of 11




139               Letter from Linda Lin to Mark
                  Giarratana dated April 24, 2013
                  approving retention of McCarter &
                  English
140               E-mail from Jarrow Rogovin to         Relevance;
                  Thomas Rechen et al re Liberty        Privilege
                  International declining coverage      Subject to
                  dated December 29, 2013               redaction
141               E-mail from Jarrow Rogovin to Mark    Relevance;
                  Giarratana, et al dated January 16,   Privilege
                  2014 re Talk with Pence tomorrow      Subject to
                                                        redaction
142               E-mail from Jarrow Rogovin to Mark Relevance;
                  Giarratana et al dated March 27, 2016 Privilege
                                                        Subject to
                                                        redaction
143               Jarrow Rogovin’s September 2016       redaction
                                                        Relevance;
                  voicemail left for Mark Giarratana    Privilege
                                                        Subject to
                                                        redaction
144               E-mail from Thomas Rechen to Jarrow Relevance;
                  Rogovin dated February 27, 2019 re    Privilege
                  Follow up to Last Night’s Call        Subject to
                                                        redaction
145               E-mail chain Mark Giarratana and      Relevance;
                  Jonathan Leventhal, April 25-26, 2019 Privilege
                                                        Subject to
                                                        redaction
146               E-mail from Jonathan Leventhal to     Relevance;
                  Mark Giarratana dated April 30,       Privilege
                  2019 re Jarrow’s deposition           Subject to
                                                        redaction
148               E-mail from Jonathan Leventhal to
                  Mark Giarratana dated June 2, 2019
149               E-mail from Jarrow Rogovin to         Relevance;
                  Thomas Rechen et al dated June        Privilege
                  11, 2019 (2:22 AM)                    Subject to
                                                        redaction
150               E-mail from Jarrow Rogovin to         Relevance;
                  Thomas Rechen et al dated June        Privilege
                  11, 2019 (2:53 AM)                    Subject to
                                                        redaction



ME1 31275949v.2
               Case 3:19-cv-01124-MPS Document 49 Filed 09/18/19 Page 6 of 11




151                   E-mail from Jarrow Rogovin to          Relevance;
                      Thomas Rechen et al dated June         Privilege
                      14, 2019 (7:45 AM)                     Subject to
                                                             redaction
152                   E-mail from Jarrow Rogovin to          Relevance;
                      Thomas Rechen et al dated June         Privilege
                      17, 2019 (9:38 AM)                     Subject to
                                                             redaction
153                   E-mail from Jarrow Rogovin to          Relevance;
                      Thomas Rechen et al dated June         Privilege
                      17, 2019 (4:58 PM)                     Subject to
                                                             redaction

154                   E-mail from Jarrow Rogovin to Mark     Relevance;
                      Giarratana et al dated June 17, 2019   Privilege
                                                             Subject to
                                                             redaction


4
                      (7:06 PM)
155                   E-mail from Jonathan Leventhal to      Relevance;
                      Thomas Rechen dated June 17, 2019      Privilege
                      (9:25 pm)                              Subject to
                                                             redaction
156                   E-mail from Jarrow Rogovin to          Relevance;
                      Thomas Rechen et al dated June         Privilege
                      18, 2019 (6:45 AM)                     Subject to
                                                             redaction

157                   Email from Jarrow Rogovin to Thomas Relevance;
                      Rechen, et al dated June 19, 2019   Privilege
                                                          Subject to
                                                          redaction
158                   E-mail from Jarrow Rogovin to          Relevance;
                      Thomas Rechen et al dated June         Privilege
                      20, 2019                               Subject to
                                                             redaction
159                   E-mail chain Mark Giarratana and
                      Jonathan Leventhal re AR, dated
160                   June 23,from
                      E-mail    2019Joel Beres to Thomas     Relevance;
                      Rechen et al dated June 24, 2019       Privilege
                                                             Subject to
                                                             redaction



    ME1 31275949v.2
      Case 3:19-cv-01124-MPS Document 49 Filed 09/18/19 Page 7 of 11




161         E-mail from Jarrow Rogovin to Joel       Relevance;
            Beres, et al dated June 25, 2019 (1:01   Privilege
            AM), editing Joel Beres’ email dated     Subject to
            June 24 (see Exhibit 156)                redaction
162         E-mail from Jarrow Rogovin to Joel       Relevance;
            Beres et al dated June 25, 2019 (3:42    Privilege
            AM)                                      Subject to
                                                     redaction
163         Jarrow Rogovin email dated July          Relevance;
            7, 2016                                  Privilege
                                                     Subject to
                                                     redaction

164         Jarrow Rogovin email dated November Relevance;
            23, 2016                            Privilege
                                                Subject to
                                                redaction
165         Jarrow Rogovin email dated April         Relevance;
            20, 2017                                 Privilege
                                                     Subject to
                                                     redaction
166         Jarrow Rogovin email dated May           Relevance;
            1, 2017                                  Privilege
                                                     Subject to
                                                     redaction
167         Jarrow Rogovin email dated Juy           Relevance;
            17, 2017                                 Privilege
                                                     Subject to
                                                     redaction

168         Jarrow Rogovin email dated August        Relevance;
            24, 2017                                 Privilege
                                                     Subject to
                                                     redaction
169         Jarrow    Rogovin       email     dated Relevance;
            September 30, 2017                      Privilege
                                                    Subject to
                                                    redaction

170         Jarrow Rogovin email dated November Relevance;
            29, 2017                            Privilege
                                                Subject to
                                                redaction
171         Jarrow Rogovin email dated December
            1, 2017
           Case 3:19-cv-01124-MPS Document 49 Filed 09/18/19 Page 8 of 11




172               Jarrow Rogovin email dated December Relevance;
                  3, 2017 ”                           Privilege
                                                      Subject to
                                                      redaction
173               Jarrow Rogovin email dated December Relevance;
                  28, 2017                            Privilege
                                                      Subject to
                                                      redaction

                                               5
174               Jarrow Rogovin email dated December Relevance;
                  28, 2017                            Privilege
                                                      Subject to
                                                      redaction -

175               Jarrow Rogovin email dated February   Relevance;
                  7, 2018                               Privilege
                                                        Subject to
                                                        redaction
176               Jarrow Rogovin email dated February    Relevance;
                  13, 2018                              Privilege
                                                        Subject to
                                                        redaction
177               Jarrow Rogovin email dated February   Relevance;
                  24, 2018                              Privilege
                                                        Subject to
                                                        redaction
178               Jarrow Rogovin email dated            Relevance;
                  October 17, 2018                      Privilege
                                                        Subject to
                                                        redaction
179               Jarrow Rogovin email dated         Relevance;
                  October 24, 2018                   Privilege
                                                     Subject to
                                                     redaction
180               Jarrow Rogovin email dated March Relevance;
                  31, 2019                           Privilege
                                                     Subject to
                                                     redaction
181               Jarrow Rogovin email dated May 16, Relevance;
                  2019                               Privilege
                                                     Subject to
                                                     redaction



ME1 31275949v.2
      Case 3:19-cv-01124-MPS Document 49 Filed 09/18/19 Page 9 of 11




182         Transcript and Video of Deposition of Relevance;
            Jarrow Rogovin, August 19, 2014       Privilege
                                                  Subject to
                                                  redaction
183         Mock Video 1, Jarrow Rogovin          Relevance;
            December 14, 2018                     Privilege
184         Mock Video 2, Jarrow Rogovin          Relevance;
            December 14, 2018                     Privilege

185         Edited Mock Video Jarrow Rogovin,        Relevance;
            December 14, 2018                        Privilege
186         Mock Video, Jarrow Rogovin, January      Relevance;
            8, 2019                                  Privilege
187         Edited Mock Video, Jarrow Rogovin,       Relevance
            January 8, 2019                          Privilege
188         Jarrow Formulas’ Memorandum of
            Law in Support of its Motion to
            Compel Supplemental Responses
            from Caudill Seed (DN 192-1), filed
            December 20, 2016
189         Caudill Seed’s Response in Opposition
            to Jarrow Formulas’ Motion to Compel
            (DN 199) filed January 17, 2017
190         Memorandum Opinion & Order (DN
            253) filed October 24, 2017
191         Caudill Seed’s Supplemental
            Responses to Interrogatories, Requests
            for Production and Requests for
            Admissions per the Court’s October
            24, 2017 Order, dated December 22,
            2017
192         Jarrow Formulas’ Motion for Judgment
            as a Matter of Law on Caudill Seed’s

                                           6
            Claim of Willful and Malicious
            Misappropriation (DN 405) filed
            June 17, 2019
193         Transcript of Jury Trial, Volume 9-
            B, June 13, 2019
194         Transcript of Jury Trial, Volume 10-
            A, June 14, 2019
195         Transcript of Jury Trial, Volume 10-
            B, June 14, 2019
196         Letter from Attorney Benjamin J.
            Lewis to Attorney Mark D. Giarratana,
            et al dated January 12, 2018.
                                                7
Case 3:19-cv-01124-MPS Document 49 Filed 09/18/19 Page 10 of 11



                                 THE DEFENDANT,
                                 JARROW FORMULAS, INC.


                                    /s/ Jeffrey   J. Tinley (ct00765)
                               By_________________________
                                 Jeffrey J. Tinley
                                 Tinley, Renehan & Dost, LLP
                                 255 Bank Street ~ Suite 2-A
                                 Waterbury, CT 06702
                                 Telephone: 203-596-9030
                                 Facsimile: 203-596-9036
                                 Federal Bar No.: ct00765
                                 E-Mail: jtinley@tnrdlaw.com
         Case 3:19-cv-01124-MPS Document 49 Filed 09/18/19 Page 11 of 11




                                       CERTIFICATION

       I hereby certify that on 9/18/19 a copy of the foregoing Objection was filed electronically

and served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent

by e-mail to all parties by operation of the court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the court’s CM/ECF system.




                               /s/ Jeffrey     J. Tinley (ct00765)
                             _________________________
                             Jeffrey J. Tinley
                             Tinley, Renehan & Dost, LLP
                             255 Bank Street ~ Suite 2-A
                             Waterbury, CT 06702
                             Telephone: 203-596-9030
                             Facsimile: 203-596-9036
                             Federal Bar No.: ct00765
                             E-Mail: jtinley@tnrdlaw.com
